Case

Oo Oo aT DW On HB WwW NH

MY NY KY YY KY YY NY NY BRO RR ERE RSF Re IR
oOo a1 DW A FW NY RK CO DO WOAH DH fF WwW YP | &

 

5:19-cv-00593-JGB-SP Document 38 Filed 06/17/20 Pagelof1 Page ID #:451

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION

Southern California Lumber Industry Welfare
Fund, et al.,

Plaintiffs, | Case No. EDCV 19-593 JGB (SPx)
V.

Linda Buccella, et al., JUDGMENT

Defendants.

 

 

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

Pursuant to the Order filed concurrent herewith, Default Judgment is
GRANTED in favor of Plaintiffs Southern California Lumber Industry Welfare
Fund and Board of Trustees for the Southern California Lumber Industry Welfare

Fund. Judgment is entered in favor of Plaintiffs on liablity only. No damages are

Zi

Vi()NORABLE JESUS G. BERNAL
tates District Judge

awarded.

 
  

Dated: June 17, 2020

 
